UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August1, 2008 (August 1, 2008) 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York 11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. As previously announced, on May 10, 2008 Comtech Telecommunications Corp., a Delaware corporation (“Comtech”), and Comtech TA Corp., a Delaware corporation and a subsidiary of Comtech (“Purchaser”), entered into an Agreement and Plan of Merger, dated as of May 10, 2008, as amended (the “Merger Agreement”), with Radyne Corporation, a Delaware corporation (“Radyne”), providing for the merger of Purchaser with and into Radyne. Pursuant to the Merger Agreement, on May 22, 2008, Purchaser commenced a tender offer to purchase all of Radyne’s outstanding shares of common stock, par value $.001 per share (the “Shares”), at a purchase price of $11.50 per Share, net to the seller in cash (the “Offer Price”), without interest thereon and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated May 22, 2008 (the "Offer to Purchase") and in the related Letter of Transmittal (which, together with any amendments or supplements thereto, collectively constituted the "Offer"). Upon the expiration of the Offer at 12:01 a.m., New York City time, on August 1, 2008, Purchaser accepted for payment approximately17,360,213 Shares (as well as621,221 Shares which were tendered pursuant to guaranteed delivery procedures), together representing approximately 94.4% of all outstanding Shares. Following the acceptance for payment by Purchaser of Shares pursuant to the Offer, on
